IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT JACKSON
                                     Assigned on Briefs June 5, 2002

                   STATE OF TENNESSEE v. SHANNON LEE WOOD

                            Appeal from the Circuit Court for Benton County
                               No. 99-CR857     Julian P. Guinn, Judge



                             No. W2000-01612-CCA-R3-CD - August 7, 2002


Following a jury trial, the defendant, Shannon Lee Wood, was convicted of the July 4, 1999
aggravated child abuse of his eighteen-month-old stepdaughter, for which he received a 20-year
sentence as a violent offender. Now on appeal, the defendant’s sole issue is whether the convicting
evidence is sufficient to support the conviction. It is, and we affirm.

                     Tenn. R. App. P. 3; Judgment of the Circuit Court Affirmed.

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which JOSEPH M. TIPTON and
JERRY L. SMITH, JJ., joined.

Louis W. Ringger, Jr. (at trial), Decaturville, Tennessee; and Guy T. Wilkerson (on appeal),
Camden, Tennessee, for the Appellant, Shannon Lee Wood.

Paul G. Summers, Attorney General & Reporter; Helena Walton Yarbrough, Assistant Attorney
General; G. Robert Radford, District Attorney General; and Beth Boswell, Assistant District
Attorney General, for the Appellee, State of Tennessee.

                                                     OPINION

                Silver Rae Wood, the defendant’s wife, testified that she was at their Big Sandy trailer
home on July 4, 1999 with the defendant and her eighteen-month-old daughter, R. T.1 R. T. was the
defendant’s stepdaughter; at the time, Ms. Wood was in the final month of pregnancy with the
couple’s only child. During the afternoon, Ms. Wood had been out of the home five to ten minutes
and “when [she] left the house everything was fine.” When she returned, she found both the defendant
and the child in the living room crying. R. T. was “hysterical” and could not walk; her leg was
swollen and she could not put weight on it. Ms. Wood testified that the defendant “said that he had
took [sic] [R. T.] in the bedroom to pick up her . . . toys and he got mad at her because she wouldn’t.


        1
            We decline to identify by name the minor victims of child abuse.
So he threw her on the ground to make her pick up her toys.” The defendant said R. T. hurt her leg.


                 Ms. Wood testified that she urged the defendant to allow her to take the child to the
hospital, offering to lie to hospital personnel about the cause of the injury, but he refused and
indicated that he was not going to jail for child abuse. “That’s when he started getting all mad at me.
He was saying he was going to kill us, that he would rather go to jail for murder.” She and the
defendant fought, and he threatened her with a loaded shotgun.2 She testified that, later in the
evening, he took Ms. Wood and the child with him to his brother Shane’s house and instructed Ms.
Wood not to tell Shane or his wife, Buffy, what had happened to R. T. Ms. Wood testified that during
the visit, the defendant retrieved his handgun from his brother. After a while, the defendant took Ms.
Wood and R. T. back home, where R. T. slept throughout the night.

                Ms. Wood testified that about 9:00 on the morning of July 5, 1999, the defendant left
to take Shane Wood to Reagan, Tennessee to allow Shane to pick up his road tractor.3 Immediately
after he left, Ms. Wood called the Benton County Sheriff’s Office and asked for help in taking her
child to the hospital. Deputy Sheriff Clarence Lee Hassell arrived at the Wood home a few minutes
later and transported Ms. Wood and R. T. to the hospital. Radiological tests revealed a nondisplaced
fracture of R. T.’s left femur.4

              In the afternoon of July 5, the defendant drove his Camaro to the sheriff’s office to
inquire about his wife, whereupon he was arrested for child abuse. Afterward, upon finding the
Camaro parked at the sheriff’s office, Silver Wood retrieved the trailer keys from inside the Camaro
and found the defendant’s shotgun in the back seat. She retrieved it and delivered it to Deputy
Hassell.

                 Ms. Wood testified that at the time of trial, her divorce from the defendant was
pending and that the defendant, who had made bond on or about September 17, 1999, had harrassed
her in the weeks prior to his trial, causing her to move four times and change jobs three times. She
testified that in the week prior to trial, her car had been stolen and vandalized and that she “had two



         2
           Ms. Wood additionally testified th at she w as afraid of the defendant; he had “h urt [her] several times before
[and] hit [her] with about anything he could get his hands on, [including] chain s.” She testified that he had prev iously
beaten both R. T. and her. She had left him on previous occasions, including Christmas 19 98 w hen she receive d help
from a social agency in being placed into a housing project in Lexington. The defendant cam e to her apartm ent an d said
“that he w as no t goin g to leave [her and R. T.] alive and that either [Ms. Wood] was going to . . . come back home or
he w as go ing to kill them both right there.” S he left the ho using project and retu rned hom e with the d efendan t.

         3
             Both th e defen dant an d Sha ne W ood were com mercial truck drivers.

         4
          The Department of Children’s Services assumed custody of R. T., and a social agency facilitated Ms. Wo od’s
placement in a shelter. After w earing a “body cast” for several wee ks, R. T.’s injury heale d, and she apparently
recovered fully.

                                                           -2-
girls come up to [her] and [tell her] they was going to whop [sic] [her] ass and [she] was not going
to be here to testify this week, that Shannon had paid them to have them whop [sic] [her] ass.”

                 Deputy Hassell’s trial testimony corroborated that Ms. Wood made the July 5 call to
the sheriff’s office and that he transported her and the child to the hospital, although he testified that
she placed her call around 11:00 a.m., rather 9:00 a.m. At trial, he testified that when he arrived at
the home, Ms. Wood was “shaking,” “frantic[],” and “really frightened about being [at the trailer].”
The child “wasn’t acting like children usually do. She was just [lying] there.” While at the trailer,
he saw a shotgun in a living-room gun rack and identified it as the same shotgun that Ms. Wood
retrieved from the Camaro and gave to him later that day after the defendant had been incarcerated.

                 The state offered expert medical evidence that R. T. had suffered a nondisplaced
fracture to her left femur, that the fracture was the result of substantial force being applied, and that
the fracture was consistent with someone throwing, dropping, or perhaps forcing the child onto the
floor, but not consistent with twisting the leg.

                Before testifying in his own defense, the defendant called his brother and sister-in-law,
Shane and Buffy Wood, to testify about the visit of the defendant, Silver Wood, and R. T. to Shane
and Buffy’s house the evening of July 5, 1999. Shane and Buffy Wood were in general agreement
that R. T.’s leg was injured. There being no discoloration of the leg and nothing indicating to them
that the leg was broken, and believing that R. T. had suffered a sprain, Shane Wood suggested that
the child be soaked in warm water and that Icy Hot be applied to her leg.5 It was obvious to both
Shane and Buffy Wood that something was wrong with R. T., and they testified that when they asked
the defendant and Silver Wood what had happened to R. T., “they” replied that R. T. had fallen off
a bed. Buffy Wood testified that both the defendant and Silver Wood were concerned about R. T. and
were in a quandary about whether to take her to the hospital.

                The defendant testified that, on the afternoon of July 4, 1999, he had been mowing the
yard and had come into the trailer to drink ice water. Silver Wood and R. T. were inside. R. T. was
apparently cranky because the defendant had not let her go outside to play, and he had taken her to
her bedroom. He was alone in the bedroom with her, and prior to his touching her, she was limping.
He decided he was going to take her outside. When she would not stop crying and would not pick
up her sunglasses, he told her to sit down. When she would not, he knelt on the floor, raised her
about a foot off the floor with both his hands being placed between her waist and armpits, and “sat
[sic] her down on her butt.” He testified that, in the process of setting her “on her butt,” her left leg
“went sideways.” He admitted being somewhat forceful in his placement of the child on the floor but
denied using excessive force.

               The defendant denied that he refused to allow R. T. to be taken to the hospital and
denied that he threatened Silver Wood with the shotgun or otherwise. He admitted that after he


         5
             Sha ne W ood ackn ow ledged that “[w ]e’re n ot no doctors, . . . we ’ve ju st got fiv e kids, you kno w.”

                                                              -3-
returned from Reagan and found his wife and R. T. gone, he placed the shotgun in the Camaro, but
he insisted he did so because he planned to raise money by pawning the weapon. He testified that
the shotgun was not loaded and that he took no ammunition with him.6

                 Based upon this evidence, the jury convicted the defendant of aggravated child abuse,
which is committed by one who knowingly treats a child under the age of 18 in such a manner as to
inflict injury or neglects such child so as to adversely affect the child’s health and welfare, when such
treatment or neglect results in serious bodily injury to the child. Tenn. Code Ann. §§ 39-15-401(a),
-402(a) (1997).7 The defendant argues on appeal that the evidence is insufficient to support the
conviction.

                 As an appellate court, we essentially view a different evidential mosiac than did the
trier of fact. We see the same tesserae as did the trier of fact, but on appeal the full mosaic has been
altered: Different hues emanate from the fact trier’s inferences and credibility shadings, and from the
appellate perspective of the overall image, we see in highlight the features most favorable to the state.
See State v. Cabbage, 571 S.W.2d 832, 836 (Tenn. 1978) (on appeal, the state is entitled to the
strongest legitimate view of the evidence and all reasonable or legitimate inferences which may be
drawn therefrom). Our critique of the image, thus highlighted, is aimed at determining whether any
rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.
Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 2782 (1979); Tenn. R. Crim. P. 13(e).

                A jury’s verdict of guilty removes the presumption of innocence and raises a
presumption of guilt on appeal. State v. Grace, 493 S.W.2d 474, 476 (Tenn. 1973); Anglin v. State,
553 S.W.2d 616, 620 (Tenn. Crim. App. 1977). The jury’s guilty verdict, approved by the trial judge,
accredits the testimony of the witnesses for the state and resolves all conflicts in favor of the theory
of the state. State v. Hatchett, 560 S.W.2d 627, 630 (Tenn. 1978); State v. Townsend, 525 S.W.2d
842, 843 (Tenn. 1975). On appeal, the defendant has the burden of overcoming the presumption of
guilt. State v. Brown, 551 S.W.2d 329, 331 (Tenn. 1977).

                Applying these principles of law, we hold that sufficient evidence supports the
conviction. The elements of aggravated child abuse were supplied by the testimony of Silver Ward
and the treating medical expert. We fully realize that other witnesses contradicted some aspects of
Silver Wood’s testimony and that the defendant denied treating the child in a “manner as to inflict
injury.” In identifying various points of conflicting evidence, however, the defendant merely justifies
the need for the fact-finding crucible of a trial. As long as the fact finder heard evidence which
logically established the elements of the conviction offense, as the jury did in this case, the factual


        6
           Apparently, the gun was unloaded when found inside the Camaro, and no ammunition was found inside the
car or on the defendant’s person.

        7
          The conviction offense was contained in count two of the indictment. The jury acquitted the defendant on
count one, an allegation that the defendant abused R. T. in June 1999 by holding her underwater at a swimm ing h ole
during a family outing.

                                                       -4-
conflicts have been legally resolved, albeit against the defendant. In other words, he had “his day in
court,” and on appeal, we are powerless to disturb the jury’s verdict, as a rational end-product of the
trial process.



                                                       ___________________________________
                                                       JAMES CURWOOD WITT, JR., JUDGE




                                                 -5-